3DETAILED ACTION
This is the Office action based on the 17269602 application filed February 19, 2021, and in response to applicant’s argument/remark filed on August 9, 2022.  Claims 1-15 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations  
Claim 1 recites “said undercoat film being provided on a silicon film”.  Since claim 1 does not recite the undercoat film being provided directly on a silicon film, for the purpose of examining it will be assumed that there may be intervening films between the undercoat film and the silicon film.
The term “remove” and “removing” are used in several claims.  The specification does not define these terms.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  Therefore, for the purpose of examining the term “remove” will be interpreted as “take away at least a part of”.
Claim Rejections - 35 USC § 112  
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “wherein in the embedding of the organic film, a level of the organic film within the recess relative to the first face is lower than a level of the organic film deposited on the second face of the undercoat film relative to the first face in a direction perpendicular to the first face”.  Since claim 1 does not recite any deposition of the organic film on the second face previously, one of skill in the art would not be clear which part of the organic film that the term “a level of the organic film deposited on the second face of the undercoat film” refers to.  It is noted that the term “embedding” has a different scope than the term “depositing”.  It is noted that this term is definite in claim 13 because claim 13 recites a deposition process during the embedding.
Claim 2 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 2 recites “(t)he treatment method according to claim 1, wherein the corner portion is an edge of the second face of the undercoat film”; however, claim 1 recites “after the embedding of the organic film, etching the organic film until a corner portion that extends along an opening of the recess and is formed by the second face and the recess of the undercoat film is exposed, thereby making the corner portion tapered”.  Thus, it is not clear which corner portion is referred in claim 2: the corner portion before the tapering or the corner portion after the tapering.  Furthermore, it is noted that the second face of the undercoat film is reshaped during the tapering, such that the original edge of the second face no longer exist, especially at the corner portion. 
Claims 2-12 and 14-15 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-11 and 14-15 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Farrell et al. (U.S. PGPub. No. 20180138078 A1), hereinafter “Ferrell”, in view of Pramanik et al. (U.S. Pat. No. 5399533), hereinafter “Pramanik”:--Claims 1, 2, 3, 8, 9, 15: Ferrell teaches a treatment method during manufacturing a semiconductor device, comprisingforming an undercoat film 120, the undercoat film 120 comprises a recess (Fig. 1, [0023-0027]);depositing an organic material 141 on the undercoat film 120 and fill in the recess (Fig. 2, [0028]);etching the organic material 141 in the recess, the etching exposes a top corner portion of the undercoat film 120 (Fig. 3, [0029]).     It is noted that Fig. 8 shows that the undercoat film is etched such that the top of the undercoat film becomes rounded.     Ferrell further teaches that the organic film may be deposited by using a spin-on deposition technique ([0028]), but fails to teach the organic film is embedded such that the organic film is recessed from the top of the undercoat film toward the recess.      Pramanik teaches that depositing by using spin-on technique may result in a film that is thinner in recessed region due to microloading effect (Col. 2, Lines 38-62; Col. 4, Lines 48-56; Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have deposit the organic film in the invention of Ferrell by using the method of Pramanik such that the organic film is recessed from the top of the undercoat film toward the recess.     It is noted that although Ferrell further teaches that the organic material 141 essentially planarizes the substrate ([0028]), this is not equivalent to a planar surface of the organic material 141. According to Collins Dictionary, “You use essentially to indicate that what you are saying is mainly true, although some parts of it are wrong or more complicated than has been stated”.  McMillan Dictionary defines the term “essentially” as “used for saying that something is mostly true, but not completely true”, e.g. “The list is essentially complete”.  Thus, for the purpose of examining this is interpreted as the spin-on organic material 141 mostly, but not completely, planarizes the substrate.     It is noted that this would result in a level of the organic material 141 within the recess relative to the first face is lower than a level of the organic material 141 deposited on the second face of the undercoat film relative to the first face in a direction perpendicular to the first face--Claim 4: Fig. 2 above shows that a vertical thickness of a portion of the organic film deposited on the top of the undercoat film is greater than a shortest distance from an edge of the top of the undercoat film to a surface of the organic film.--Claim 5: Fig. 2 above shows that the organic film is embedded such that a sum of a thickness of the undercoat film from a bottom of the undercoat film to the top of the undercoat film and a vertical thickness of a first portion of the organic film deposited on the top of the undercoat film is greater than a vertical thickness of a second portion of the organic film embedded from the bottom of the recess.--Claim 6: Fig. 2 above shows that the organic film is embedded such that a thickness of a portion of the organic film embedded in the recess is equal to or less than a thickness of the undercoat film from a bottom of the undercoat film to the top of the undercoat film.--Claim 11: It is noted that the organic film is removed during the etching.  Please see Claim Interpretation above.--Claim 14: Fig. 3 shows that the organic film 141 remains on the top of the undercoat film after terminating the etching.

 Claim 12 rejected under U.S.C. 103 as being unpatentable over Farrell in view Pramanik of as applied to claim 11 above, and further in view of  Raley et al. (U.S. Pat. No. 20180323061), hereinafter “Raley”.--Claim 12: Ferrell teaches the invention as above.  Ferrell is silent about a process of forming the recess. Raley teaches that a recess may be formed in a mandrel layer by patterning a mandrel layer by using a photolithographic technique ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the recess by patterning a mandrel layer by using a photolithographic technique, as taught by Raley, in the invention of Ferrell.  
 Allowable Subject Matter
Claim 13 is allowable.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 13, none of the cited prior arts teaches the feature “the embedding including placing a workpiece on a mounting platform cooled to -20°C or less in a vacuum vessel: supplying, into the vacuum vessel, a process gas containing a carbon-containing gas; forming the supplied process gas into a plasma; and emitting, onto the workpiece, a precursor generated from the process gas by the plasma” in the context of claim 13;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

 Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the claimed feature of embedding the organic films in the manner as described in claim 1, this argument is not persuasive.  Ferrell discloses this feature, as explained above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713